Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 19, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the piston includes a concave surface facing the solid body spring, the surface corresponding to a corresponding convex form of the solid body, wherein the piston and the concave surface of the piston are comprised of metal, wherein a movement of the piston reducing the cavity leads to a spreading of the piston, wherein a first surface of the spring body that is in contact with the housing forms an obtuse angle with a second surface of the spring body that adjoins the first surface and is in contact with the piston, with the obtuse angle being measured through an interior of the spring body.  
As to claim 23, the prior art of record, taken alone or in combination, fails to disclose or render obvious piston; a housing configured to movably receive the piston, the piston and the housing defining a cavity there between; and a compressible solid body spring disposed in the cavity comprising a solid body that is configured to be compressed by the piston, wherein the solid body spring fills the cavity between the piston and the housing substantially completely or completely at least under an operating load; wherein the piston includes a concave surface facing the solid body spring, the surface corresponding to a corresponding convex form of the solid body, wherein the piston and the concave surface of the piston are comprised of metal, wherein a movement of the piston reducing the cavity leads to a spreading of the piston, wherein the solid body spring is at least one of: assembled from at least two coated segments each with a different bulk modulus; or formed from at least two segments which are arranged contacting each other in different action directions, wherein the cavity is one of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.H/Examiner, Art Unit 3657      
                                                                                                                                                                                                  /Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657